Citation Nr: 1544039	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for nonservice-connected pension benefits, with special monthly pension benefits.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran was denied pension benefits in January 1997.  Although a timely notice of disagreement was received, he then stated that he did not wish to continue with the process in March 1997.  The Court has held that a claim for pension filed after a final denial of a previous pension claim is a new claim not subject to the new and material evidence requirement.  Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  Accordingly, the Board will proceed with adjudication of the claim on its underlying merits, as new and material evidence is not required.  

In February 2015, the Veteran submitted service connection claims for Parkinson's disease, tremors, glaucoma, bilateral peripheral neuropathy of the upper and lower extremities, speech impairment, and "SHA."  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran served from March 1955 to March 1957.


CONCLUSION OF LAW

Basic eligibility for entitlement to nonservice-connected disability pension benefits, to include special monthly pension benefits, is precluded by law.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2014).  Because the application of the law to the undisputed facts is dispositive of this appeal, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Under the law, pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  VA's laws and regulations recognize June 27, 1950 through January 31, 1955 (the Korean Conflict) as a period of war.  The next recognized period of war is during the Vietnam era, beginning in February 1961 for Veterans who served in the Republic of Vietnam.  38 U.S.C.A. § 101 (9), (11), (29) (West 2014); 38 C.F.R. § 3.2 (2014).

The Veteran's DD Form 214 reflects active duty service from March 1955 to March 1957.  He began his active duty period of service after the Korean Conflict had ended and he was discharged from active duty service prior to the beginning of the Vietnam era.  In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because he does not have qualifying service during a period of war, he does not have basic eligibility for VA pension benefits and his claim must be denied on that basis.  In the absence of basic eligibility requirements, entitlement to nonservice-connected pension with special monthly pension benefits is denied.  


ORDER

Basic eligibility for nonservice-connected pension benefits, with special monthly pension benefits, is denied. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


